Statements by the President
Last Friday in Warsaw we inaugurated the first Polish Presidency of the European Council in the presence of President Van Rompuy and President Barroso. The European Parliament expects that it will be as amenable to our Parliament as the Hungarian Presidency. On Wednesday morning, Prime Minister Donald Tusk will present the Polish Presidency's work programme, so we will meet the Polish Presidency on Wednesday morning.
There are two pieces of news concerning our nearest neighbours. We are following events in the EU's closest neighbours. In a referendum held on Friday, the citizens of Morocco approved amendments to the constitution strengthening the democratic nature of the country's regime. However, these reforms must continue and be farther-reaching, so that they reflect the true aspirations of Moroccans. I would like to add that representatives from the European Parliament were present as observers during the election.
The next issue concerning our neighbours is as follows. During yesterday's peaceful demonstrations which took place in many towns throughout Belarus, hundreds of people were arrested and have been put on trial today. The European Parliament supports the citizens of Belarus in their efforts to enjoy freedom of speech and freedom of assembly. We demand the immediate and unconditional release of all those arrested and sentenced for political reasons.